Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses monitoring network traffic associated with a plurality of entities in one or more networks to provide one or more metrics and dynamically modifying a device relation model that is a representation of one or more of direct relationships and indirect relationships between two or more of the plurality of entities based on one or more priorities of the one or more direct and indirect relationships to one or more of a plurality of entities, no one or two references anticipates or obviously suggest determining an anomaly based on the one or more metrics exceeding one or more threshold values and employing one or more differences between the anomaly and a set of anomalies to determine an investigation profile that provides a higher likelihood for success in an investigation of the anomaly, wherein the investigation profile is one of a plurality of investigation profiles associated with one or 
Therefore, providing a playbook that defines one or more actions for the investigation of the anomaly based on the investigation profile, wherein each occurrence of the one or more actions by the investigation is monitored, and modifying a performance score that is associated with the investigation based on a deviation between the one or more defined actions of the playbook and the occurrence of the one or more activities of the investigation, the investigation profile, and a completion status of the investigation.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491